PER CURIAM
This is a dissolution of marriage case in which husband appeals the trial court’s property distribution and its award of permanent spousal support. Wife cross-appeals, seeking, inter alia, a larger share of the marital estate. Recitation of all the pertinent facts would not benefit bench or bar.
On de novo review, we have determined that the trial court decree should be modified in the following respects and, as so modified, affirmed:
1. Paragraph four of the decree is amended to read:
“4. Respondent shall be required to pay the sum of $200 per month as temporary spousal support for three years from the date of this decree and until the judgment of $145,000 provided for in paragraph nine is paid.”
2. There is added to the decree a new paragraph 13:
“13. The petitioner shall also be granted judgment against the respondent in the amount of $1,652 as reimbursement of an expert witness fee.”
Decree is modified to limit spousal support to three years and to award petitioner an expert witness fee. No costs to either party.